DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of November 2, 2021, to the non-final action mailed August 17, 2021 has been entered. Claim 14 has been amended, claims 1-13 and 20 have been cancelled, and no claim have newly added.  Accordingly, claims 14-19 and 21-26 are pending and under current examination.
Withdrawn Claim Rejections - 35 USC § 112 (b)
	Claims 14-26 was rejected in the previous Office action mailed August 17, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claim 14 renders the rejection moot.  Applicants have amended base claim 14 to clarify that high polysaccharide means a polysaccharide with a molecular weight of between 10,000-2,000,000 Da.  Accordingly, the rejection is hereby withdrawn.
Response & Maintained Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 21 and 22 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 21 and 22 recites the source of the polysaccharide rather than any specific polysaccharide structure.  The instant claims are directed to an absorbable iron-based implant and not to the source of the polysaccharide and there is no evidence in the specification that the source of the polysaccharide provides any different structural features.  Accordingly, claims 21 and 22 does not further limit the absorbable iron-based implant.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standings, they are addressed as follows: 
	Applicants traverse the 112 type rejection, arguing the source of the polysaccharide further define the structure ot the “modified high polysaccharide attached to the iron-based substrate: and “polysaccharide-iron complex”. 

Response Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 14-23 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017) and Wilson (Pub. No.: US 2009/0202610; Pub. Date: Aug. 13, 2009) for reasons of record.
	The claims recite an absorbable iron-based implantable device, comprising: an iron-based substrate; and a modified high polysaccharide attached to the iron based substrate, wherein the modified high polysaccharide is a hydrophobically modified high polysaccharide  wherein the molecular weight of the high polysaccharide in the hydrophobically modified high polysaccharide is 10,000-2,000,000 and the modified high polysaccharide attached to the iron based substrate is formed so that a degradation product of the modified high polysaccharide in vivo reacts with a  degradation product of the iron-based substrate to form a polysaccharide iron complex having a solubility in a physiological solution of not less than 1 g.
 	
	Regarding claim 14, Chudzik discloses a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the average molecular weight is 5000,000Da or less [0041] wherein the implant device is a stent ([0136] and [0179)], and 
	However, in the same field of endeavor of a bioerodible medical implant comprising and active agent and a polysaccharide coating applied via spray coating and dip coating  (abstract and [0032]), Wilson discloses wherein the implant (i.e. substrate) comprises iron.[0011].
	With respect to the newly added language wherein “the modified high polysaccharide attached to the iron based substrate is formed so that a degradation product of the modified high polysaccharide in vivo reacts with a degradation product of the iron-based substrate to form a polysaccharide iron complex having a solubility in a physiological solution of not less than 1 g” the combination of Chudzik and Wilson disclose the instantly claimed hydrophobically modified polysaccharide within the molecular weight range claims attached to an iron based substrate, wherein the attachment is via a dipping or spraying method as fully set forth above.  As the combination discloses the instantly claimed components wherein the polysaccharide is applied to the iron substrate in the same manner as the instant specification (abstract of the instant specification) it would be expected that the modified high polysaccharide attached to the iron based substrate is formed so that a degradationproduct of the modified high polysaccharide in vivo reacts with a
degradation product of the iron-based substrate to form a polysaccharide iron complex having a solubility in a physiological solution of not less than 1 g. The office  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claims 15 and 17, Chudzik discloses wherein the hydroxyl group of the polysaccharide reacts with the hydrophobic group [0087].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")”
Regarding claim 18, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides, hyaluronic acid, starch, dextran, heparin, , dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and chitosan [0071], wherein the polysaccharide is hydrophobically modified using carbon chains [0087] which overlap the length of the same carbon chain modification as claimed.  Although Chudzik does not specifically disclose the solubility of the modified polysaccharide in water and organic solvent, the  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Regarding claim 19, Chudzik discloses the same polysaccharides that are both claimed and found in the specification as filed specifically plant polysaccharides,  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial 
	Regarding claim 21, this claim is directed towards a degredation product and not the absorbable implant.  Chudzik discloses wherein the polysaccharide is obtained from plants including amylose, maltodextrin, cyclodextrin, polyalditol, hyaluronic acid, starch, dextran, heparin, chondroitin sulfate, dermatan sulfate, heparan sulfate, keratan sulfate, dextran sulfate, pentosan polysulfate, and chitosan [0071].  Wilson discloses wherein the substarate comprise iron
	Regarding claim 22, the claim is directed to which source the polysaccharide is from and not to any specific polysaccharide structure.  As Chudzik discloses naturally occurring polysaccharides from a plant source [0071] the specific plant the polysaccharide is extracted from is not patentable as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the instant claims are directed to an absorbable iron based implant device and not the source of the specific components, unless and until Applicant can provide evidence with respect to the particular plant source producing structurally different polysaccharides.
	Regarding claim 23, Chudzik discloses wherein the polysaccharide is locate either on the surface or inside the medical implant [0169].

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik and Wilson et al. for the implant body to be made of iron as disclosed by Wilson as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to form the implant body from iron because iron implants are known for medical implants and they degrade to release the 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	
	Claims 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chudzik et al. (Pub. No.: US 2007/0065484; Pub. Date: Mar. 22, 2017) and Wilson (Pub. No.: US 2009/0202620; Pub. Date: Aug. 13, 2009) as applied to claim 14 above, and further in view of Yan et al. (Pub. No.: US 2006/0229711; Pub. Date: Oct. 12, 2006) for reasons of record.
	Regarding claim 24 Chudzik and Wilson remain as applied to claim 14.  While the combination of references disclose a discloses a biodegradable medical implant device that can be absorbed or excreted by the body [0066] wherein the  device is coated with a sealant and the coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the implant device is a stent ([0136] 
	However, in the same field of endeavor of degradable medical implants (abstract and [0016]) comprising iron [0021], Yan discloses wherein the implant includes a multilayer coating comprising ([0026] and [0029])  a biodegradable materials including, but not limited to poly(lactic acid), poly lactates, poly(glycolic acid), poly glycolates and copolymers and isomers, poly dioxanone, poly(ethyl glutamate), poly(hydroxybutyrate), polyhydroxyvalerate and copolymers, polycaprolactone, polyanhydride, poly(ortho esters); poly(ether esters), poly (iminocarbonates), poly alkylene carbonates such as polyethylene carbonate, poly trimethylene carbonate, starch based polymers, polyester amides, polyester amines, polycyanoacrylates, polyphosphazenes, poly ethylene glycols, poly ethylene oxide, N-vinyl-2-pyrrolidione, copolymers and other aliphatic polyesters, or suitable copolymers thereof including copolymers of poly lactic acids (Poly-D-Lactic acids, Poly-L-Lactic acids, Poly-DL-Lactic acids and the like) and poly-.epsilon.-caprolactone; mixtures, copolymers, or combinations thereof [0114].
	Regarding claim 25, Yan discloses wherein the coatings comprise therapeutic agents [0118] such as antithrombotic drugs and anti-inflammatory drugs [0122].


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Chudzik, Wilson et al., and Yan to include multilayer coatings wherein the multilayer coating comprises a biodegradable material such as polylactic acid or polyglycolic acid as disclosed by Yan as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to incude a multilayer coating comprising a biodegradable material in order to provide the implants and tissue walls with additional protective layers and control the degradation  of the implant and release products in a controlled and ordered manner from the layers [0108] as evidenced by the teaching of Yan[0019].  One who would have practiced this invention would have ha reasonable expectation of success because Chudzik had already disclosed a multilayer coating implant comprising attached biodegradable hydrophobicly modified polysaccharide to an implant, while Yan provided guiadance with respect to having a layer of the multilayer coating comprising a biodegradable polymeric material such as polylactic acid or polyglycolic acid.  It would have only required routine experimentation to for the multilayer coating to include a biodegradable polymer layer such as polylactic acid or polyglycolic acid as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standings, they are addressed as follows: 
	Applicants traverse the 103 type rejection, arguing that Chudzik fails to teach or suggest and iron based substrate or a high molecular weight polysaccharide as instantly claimed.  Therefore, Chudzik fails to disclose the polysaccharide-iron complex with the instantly claimed solubility.  Wilson fails to disclose the polysaccharide-iron complex.  Rather Wilson teaches a coating overlaying the metallic portion, wherein the metallic  portion erodes releasing the polyvalent cation which recrosslinks with the polysaccharide and renders the polysaccharide insoluble.  Therefore, the polysaccharide of Wilson ois not hydrophobically  modified.  There is no reason to combine Chudzik and Wilson as the goal of Wilson is to regulate the rate of hydration and solubilization of the polysaccharide matrix and regulate the release of a therapeutic.  The insoluble polysaccharide matrix teaches away from the instantly claimed invention.  Therefore modifying the polysaccharide to add hydrophobic groups would not be desired.  Chudzik does not teach or suggest adding iron based substrate to produce iron cations for crosslinking as disclosed by Wilson.

	Applicant’s argument concerning Chudzik has been fully considered, but not found persuasive.  Chudzik discloses coating comprises natural biodegradable polysaccharides and one or more active agents ([0059] and [0068]), wherein the biodegradable polysaccharide is modified with a hydrophobic moiety [0087]; wherein the average 
	Applicant’s argument has been fully considered, but not found persuasive.  Wilson was included in the instant rejection as it teaches an implant comprising iron that is coated wherein the coating includes a polysaccharide.  Not every element of Wilson is intended to be or should be incorporated in the instant rejection. The coating element of Wilson includes additional elements such as a polyvalent metal cation which recrosslinks [0008] and it is that element that makes the polymer insoluble.  However, Wilson is not used in the rejection to teach the coating composition rather Wilson is present in the rejection as it discloses a medical implant body comprising iron, as fully set forth above.  As Wilson  is not used to teach the coating composition the reference is not a teaching away.  An example of a teaching away in this case would be if Wilson teaches that an implant cannot be made of iron or it cannot be coated.
	One of ordinary skill would be motivated to combine Chudzik and Wilson for the implant body to comprise iron because iron implants are known for medical implants and they degrade to release the coating and active agent as evidenced by the teaching of Wilson.  One who would have practiced the invention would have had reasonable expectation of success because Chudzik had already disclosed attaching a 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617